BETTS, District Judge,
charged the jury that the offence here proceeded for was a falsehood in the invoice, produced upon entry, with intent to defraud or evade the revenue. The falsity was alleged to exist in the heading of the invoices, and in the prices at which the articles were there valued; the intent, that of evading the revenue by passing the goods at a less rate of duty than they were in truth and by law subject to. That the invoices, it is true, were not controlling on the customhouse officers, but they might, nevertheless, raise the value, and charge the duties accordihgly. But the invoice was one circumstance or document which the government exacted upon entry, for the information of its officers, and required it to be true, on penalty of forfeiting the goods. The forfeiture is not because the government is actually defrauded, but because the invoice has been falsely made to this effect.
The law contemplates two classes of importers,—purchasers, and those who procure otherwise than by purchase. The one class are to represent the actual cost, the other the actual value, in their invoices. If the actual cost be truly stated by the purchaser importing, then, although the valuation may be raised for the purpose of imposing the duty, yet the goods could not be for this cause forfeited. But, if the importer be not a purchaser, his invoice must show the actual market value, whatever may have been its cost of manufacture. Then, were W., H. & Moss, who are here to be regarded as importers, manufacturers or purchasers? If they were purchasers, then the evidence is clear that the invoice contains the actual cost, and there is no difficulty in the cáse. If they were manufacturers of these goods, then, if the invoice does not show the actual value, the goods are not properly invoiced. ’Whether manufacturers or not, Is a mixed question for the jury,' under the advice of the court as to what constitutes a manufacturer.
“Manufacturer” is a word not perfectly limited in its meaning. The artisan, by whose skill and labor the raw material is formed into the article prepared for sale or use, Is, in a strict sense, the manufacturer. But he who controls, directs, or superintends the artisans, and the general head or proprietor of the establishment, is a manufacturer also, although he may not conduct any of the mechanical processes, nor indeed be acquainted with them. So, too, there are persons in a mixed position, being dealers id the raw material, selling all the articles made from it, and manufacturing some of the articles they deal in. In relation to the present case, if W., H. & Moss were originally proprietors of the material delivered to the file maker, and the latter was to return to him the same material in its manufactured shape, according to their orders, so that the material did not cease to beloiig to them, then they were manufacturers, although t[ie mode of conducting the business was by charging the steel and crediting the files in cash, and paying, cash for the balance. But if, when the steel was delivered to the file makers, it belonged to the latter, so that they might, at their pleasure, either sell it, or sell the files made from it, to whom they pleased, then W„ H. & Moss would be rather purchasers than manufacturers of the files.
If the jury should, on the evidence, find that they were manufacturers, then the next question would be, whether the price in the invoice was the actual market value at Sheffield at the time; such as any ordinary purchaser would have to pay for the article in the market there. On this the evidence was conflicting, and was for the jury to consider. But if it was not the actual value, still the claimant contends that, if W., H. & Moss supposed that they were purchasers, and, under this supposition, inserted the actual cost, instead of actual value, they were merely mistaken in the law, and not guilty of an intent to defraud or evade the revenue. The court, however, is of opinion that, this mistake of the law cannot be looked to in their exculpation. They are bound to know the law, and if, without mistake of fact, they make an entry in their invoice contrary to the law, it must be regarded as intentional; and, if tending to evade or defraud t the revenue, that intent must be ascribed to the false invoice. The jury are not, in this particular, to inquire as to the actual private intent to defraud the revenue, but whether the importers were in such a relation of manufacturers as bound them to enter the goods, not at actual cost, but at actual value.
As to the representation of Joseph Ellison being the purchaser, instead of Wilson, *1097Hawkshurst & Moss, if that was false, and with intent to evade or defraud the revenue;, then that was also a ground of forfeiture.
The claimant’s counsel excepted to so much of the charge as related to the intent under mistake of law.
The jury found a verdict for the claimant of the goods.